Title: From Alexander Hamilton to Caleb Swan, 31 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir:
            NY Ocr. 31st. 99
          
          I understand that the Account of Mr. Brown  Ast. Secretary has been sanctioned  at the War Office, and that the accountant  has been instructed to pass it.
          You will be pleased to have send on a check for the money as soon as possible, and   any receipt which the forms of office may render necessary will be immediately given—
          With Great consideration
          Caleb Swan Esqr.
        